DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Jason Burgmaier on 5/3/21.

Claim 2 is canceled. 

Claims 1, 8, 10, 13, and 18 have been amended as follows: 

1. A catheter comprising: 
a tubular elongate shaft having a distal region and a lumen extending therethrough;
 a coil surrounding an outer surface of the distal region of the tubular elongate shaft, wherein the coil is formed from one or more filars forming a plurality of windings;
 wherein the coil has a first filar region and a second filar region, the first filar region extending to a proximal end of the coil, and the second filar region extending to a distal end of the coil;
 wherein each filar of the one or more filars has a first cross-sectional diameter along the first filar region and a second cross-sectional diameter along the second filar region, the second cross-sectional diameter being less than the first cross-sectional diameter;

 wherein the coil has a closed pitch in the first filar region in which there is no space between adjacent windings of the plurality of windings, and the coil has an open pitch in the second filar region in which there is spacing between adjacent windings of the plurality of windings;
 and wherein the spacing between adjacent windings of the plurality of windings increases in a distal direction along the second filar region[[.]] ;
wherein a first longitudinal distance between centroids of adjacent windings of the plurality of windings in the first filar region is equal to a second longitudinal distance between centroids of adjacent windings of the plurality of windings in the second filar region.

8. The catheter of claim 6, wherein the polymeric outer layer contacts the tubular elongate shaft between adjacent windings of the plurality of windings in the second filar region.

10. A catheter, comprising: 
a tubular elongate shaft having a distal region and a lumen extending therethrough;
 a coil surrounding an outer surface of the distal region of the tubular elongate shaft, wherein the coil is formed from one or more filars forming a plurality of windings;
 wherein the coil has a first filar region and a second filar region, the first filar region extending to a proximal end of the coil, and the second filar region extending to a distal end of the coil;
 wherein each filar of the one or more filars has a first cross-sectional diameter along the first filar region and a second cross-sectional diameter along the second filar region, the second cross-sectional diameter being less than the first cross-sectional diameter;
 wherein each filar of the one or more filars has a cross-sectional area having a first centroid at a first position along the first filar region and a cross-sectional area having a second centroid at a second position along the second filar region, wherein a first longitudinal distance between centroids of adjacent windings of the plurality of windings in the first filar region is equal to a second longitudinal distance between centroids of adjacent windings of the plurality of windings in the second filar region;
 wherein the coil has a closed pitch in the first filar region in which there is no space between adjacent windings of the plurality of windings, and the coil has an open pitch in the second filar region in which there is spacing between adjacent windings of the plurality of windings;
 and wherein the spacing between adjacent windings of the plurality of windings increases in a distal direction along the second filar region.

of the plurality of windings in the second filar region.

18. A catheter comprising: 
a tubular elongate shaft having a distal region and a lumen extending therethrough;
 a coil extending along the distal region of the tubular elongate shaft, wherein the coil is formed from a plurality of filars wrapped around the tubular elongate shaft;
 wherein the coil has a first filar region and a second filar region, the first filar region extending to a proximal end of the coil, and the second filar region extending to a distal end of the coil;
 wherein each filar of the plurality of filars has a first cross-sectional diameter along the first filar region and a second cross-sectional diameter along the second filar region, the second cross-sectional diameter being less than the first cross-sectional diameter;
 wherein each filar of the plurality of filars has a cross-sectional area having a first centroid at a first position along the first filar region and a cross-sectional area having a second centroid at a second position along the second filar region, the second centroid being positioned closer to a central longitudinal axis of the tubular elongate shaft than the first centroid;
 wherein the coil has a first spacing between adjacent filars in the first filar region and the coil has second spacing between adjacent filars in the second filar region that is greater than the first spacing;
 and wherein the second spacing increases in a distal direction along the second filar region[[.]] ;
wherein the centroids of adjacent windings of the plurality of filars are equally spaced along an entire length of the coil.


Allowable Subject Matter
According to the above amendments, claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a catheter having inner and outer layers with a coil formed therebetween and having filar regions forming a plurality of windings where the centroids of adjacent windings are equally spaced along an entire length of the coil where the spacing between windings increases in a distal direction along a second filar region.   The prior art of record, notably Griffin, does not anticipate nor can otherwise be .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/PATRICK FERNANDES/Primary Examiner, Art Unit 3791